Citation Nr: 1105638	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-03 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 
1963, and January 1964 to January 1967.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefit sought on appeal.  

In February 2010 the Board remanded the matter for additional 
development.  That development having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.


FINDING OF FACT

Residuals of an in-service head injury have not been shown to be 
causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head 
injury have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for residuals of a head 
injury.   He contends that he injured his head twice while on 
active duty.  In the first incident, which occurred in 1963, the 
Veteran contends he was walking across a frozen field and fell, 
striking the back of his head.  The second incident, occurring in 
1965, involved a motor vehicle accident in which the Veteran hit 
his forehead against the windshield.  He contends that as a 
result of these events, he suffers from light-headedness, 
headaches, dizziness, and memory loss. 

Service connection may be awarded where the record contains, (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

Here, the first element of service connection has been met.  The 
Veteran has been diagnosed with tension headaches and a remote 
mild concussion, on VA examination in July 2009, cognitive 
decline on a separate VA examination of July 2009 and a VA 
examination in July 2007, and encephalomalacia involving the left 
frontal lobe on MRI in April 2008.

As for the in-service incurrence of a head injury, the Board does 
not dispute the events as the Veteran has contended.  His service 
treatment records clearly document both the 1963 slip and fall 
accident with resulting head injury, as well as the 1965 motor 
vehicle accident.  Following the slip and fall accident, the 
Veteran initially complained of a headache and minimal dizziness.  
The following day, he was reevaluated and stated that his 
headaches had stopped but he was experiencing light-headedness.  
His neurological examination was normal.  As for the 1965 
accident, it was noted that during the accident his head indeed 
struck the windshield.  However, he suffered no loss of 
consciousness and was diagnosed with only cuts and bruises.  At 
the time of his separation examination in September 1963, no 
abnormalities were found pertaining to his head, neurological 
functioning, or psychological functioning and he voiced no 
complaints pertaining to residuals of his head injuries.  On his 
entrance examination for the second period of active duty in 
January 1964, no abnormalities were found and the Veteran again 
raised no complaints.  On separation in November 1966, no 
abnormalities were again found and the Veteran made no mention of 
the head injuries.

As for nexus evidence, the record contains five negative nexus 
opinions and one positive.  Taking the positive first, in April 
2008 an MRI was conducted by a private physician.  In the 
resulting report, the physician found the Veteran has 
"encephalomalacia involving the left frontal lobe consistent 
with an area of old injury or infarct."  This evidence suggests 
that the Veteran's current condition is related to the in-service 
injuries, but is not highly probative as the in-service injuries 
were not directly referred to in any way.  Further, between the 
time of the MRI and the Veteran's discharge from service nearly 
forty years passed, and it is unknown whether the Veteran 
suffered any other head injuries during that time.  At the 
December 2009 hearing, for example, there was mention of a post-
service car accident.  Essentially, it is unknown what "old 
injury or infarct" was being referred to and there is no 
indication that the private physician reviewed the Veteran's 
service treatment records and was familiar with the types of 
injuries sustained during service.

The negative evidence includes three VA medical opinions: one 
dated in July 2009, one in July 2007, and another in June 2007.  
On VA examination in July 2009, one examining physician found 
that the Veteran's impairment lies in his memory functioning, but 
that this is "more consistent with age related deficits and/or 
dementia, rather than TBI related impairment."  The examiner 
further explained, "in order to make a diagnosis of 
postconcussal disorder the Veteran's clinical history would 
indicate: a history of head injury with significant loss of 
consciousness (hours to days), followed by days of confusion 
which gradual merge into clear cognitive/memory and behavioral 
difficulties, which in turn improve over the course of 6 to 12 
months at which time they stabilized."  The examiner found that 
the Veteran's history does not coincide with this sequence of 
events.  Another VA examiner in July 2009 found, "it is highly 
unlikely from the evidence reviewed today that there is a direct 
connection between his service injuries and his current 
symptoms."  The examiner made this determination based on the 
absence of documentation of a loss of consciousness in the 
service treatment records and the normal service medical 
examinations following the incidents.  A third VA examiner in 
July 2009 opined that the Veteran's current cognitive decline 
"is not caused by or a result of [the] head injury incurred 
during military service."  The examiner based this opinion on 
the lack of any history of cognitive impairment or complaints 
following the in-service head injuries.  The examiner further 
indicated that his opinion was formed after reviewing the 
Veteran's service treatment records, the claims file, post-
service treatment records, the clinical evaluation conducted, a 
review of the recent research, and the DSM-IV diagnostic 
criteria.  

In addition, a July 2007 VA examiner diagnosed the Veteran with 
"age-related cognitive decline, mild, probably within normal 
limits," and found "it is less likely than not that this 
Veteran has had any impairment of brain function caused by or a 
result of head trauma sustained while on active duty military 
service."  The examiner found that the abnormalities found on 
the neurophsyciatric testing conducted were "not suggestive of a 
neurodegenerative process or indicative of prior traumatic brain 
injury, but were more likely a result of normal age-related 
cognitive decline."  Finally, a June 2007 VA examiner stated, 
"[the Veteran's] overall pattern of performance is not 
consistent with a neurodegenerative process at this time. It also 
appears unlikely that the patient's current reported difficulties 
are due to a remote brain injury, which by his description was 
likely mild in severity. Rather, his cognitive complaints and 
reported decline in IADLs (instrumental activities of daily 
living) are likely the result of the normal effects of aging in 
an individual with low average premorbid intellectual abilities. 
Current stressors may also play a role."

The Board finds that the negative evidence in this case outweighs 
the positive.  In contrast to the weaknesses of the single 
positive nexus opinion described above, each negative nexus 
opinion is accompanied by a thorough rationale.  Further, the 
Veteran's service treatment records, specifically the 1963 and 
1965 head injuries, were reviewed and considered.  For all of 
these reasons, the Board finds the evidence is not in equipoise 
and the claim must be denied.

The Board notes that the Veteran has contended on his own behalf 
that his current condition is related to his military service.  
However, the Veteran is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation.  
See 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Specifically, where the determinative 
issue is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, 
as a layperson, lacks the competency to opine on the etiological 
cause of his neurological problems including headaches, light-
headedness, dizziness, and memory loss.  Moreover, to the extent 
that he has contended a continuity of symptomatology of his 
symptoms since service, the Board finds that the probative value 
of such allegation is outweighed by the lack of contemporaneous 
medical evidence.  See Buchanan, 451 F.3d at 1336-37. Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006).  Additionally, 
testimony provided at the hearing indicates that he did not seek 
medical help for headaches until approximately 1970.  This 
medical evidence is unavailable.  His spouse reported that after 
their marriage (1995), she thought something was going on, 
because is behavior was not the norm for him.  This evidence 
implies a more recent onset of symptoms.  Therefore, as there is 
no competent and probative evidence linking the Veteran's current 
condition to any disease, injury, or incident of service, service 
connection for the claimed condition is not warranted. 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in April 2007 and 
March 2010 provided the Veteran with an explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  The 
letter of April 2007 specifically informed the Veteran that he 
should submit any additional evidence that he had in his 
possession. VA has no outstanding duty to inform the Veteran that 
any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service treatment 
records and post service treatment records have been obtained.  
He has had two hearings, one before the RO and one before the 
Board.  He has been afforded numerous VA examinations.  The Board 
does not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with the 
development of evidence is required.  




ORDER

Service connection for residuals of a head injury is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


